Title: C. W. F. Dumas to the Commissioners, 13 September 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John


      
       Messieurs
       La Haie 13e. Sept. 1778
      
      Quoique ce ne soit pas aujourdhui jour de poste, je commencerai par vous dire, que l’Assemblée d’Hollande, après avoir duré longtemps hier, est enfin venue à la Résolution, de porter l’équipement de cette République, pour le temps qu’il y aura guerre entre la F—— et l’Angle­terre, indépendamment de l’Escadre qu’il y a aux Indes occidentales, à 32 tant Vaisseaux de Ligne que Frégattes, et 8000 hommes d’Equipage, pour servir en Europe, principalement dans la Manche, et dans la Mer du Nord. Ces 32 vaisseaux seront prêts partie en Janvier prochain, et partie dans les cours de l’année prochaine.
      L’Adresse de toute la Bourse d’Amsterdam est arrivée, et fera le sujet des Délibérations suivantes. Cela fera que l’Assemblée se tiendra quelques jours encore.
      On a parlé au G p: que l’on s’attendoit à des démarches vigoureuses de la part du Gouvernement et d’un grand personnage, non seulement quant aux réclamations à faire, mais aussi quant aux voies les plus efficaces pour obliger les Anglois à laisser observer à la republique la plus exacte neutralité, et quant aux ordres qu’on donnera aux Capitaines des Vaisseaux de guerre à cet égard. Sur ce que le G p. biaisoit làdessus, on lui a dit tout rondement, que le Parti dans la Republique qui voudroit frustrer cette juste attente, se déclareroit par-là manifestement pour l’Angleterre, et seroit un Parti Anglois, prêt à sacrifier les Hollandois aux Anglois. Je tiens tout cela de source.
      
      
       15e. Sept. 1778
      
      L’Adresse a été lue, tant dans l’Assemblée de LL. hh. pp., que dans celle d’Hollande; et l’on continue de s’en occuper sérieusement.
      Ce n’est pas tout. Rotterdam s’éveille enfin aussi: il est arrivé une adresse pareille d’un certain nombre de Marchands de cette Ville. Ceux de Dort se plaignent aussi. On leur a enlevé, et restitué, à la vérité, quelques vaisseaux; mais ils y sont pour 300 Livres sterling de fraix, qu’ils réclament comme juste. L’Envoyé de la Republique à Londres a écrit ici les noms de 3 vaisseaux restitués par l’Angleterre; et parmi ces 3 s’en trouve malheureusement un qu’on ne peut pas dire restitué, puis qu’il a été repris en pleine mer par un Vaisseau de guerre Hollandois, Cap. Van Braam. Il a écrit aussi, qu’il avoit fait des représentations à la Cour de Londres contre de pareilles saisies, comme étant contraires aux principes du Droit de la Nature et des Gens; après quoi il fait entendre, qu’il suspendra ses démarches ultérieures à cet égard et sur ce ton jusqu’à-ce qu’il sache que ses Maîtres l’approuvent. On diroit qu’il a quelques doutes, que ceux-ci veuillent que le Sujet Hollandois soit traité par l’Anglois selon ces principes.
      Tout cela, Messieurs, embarrasse et désole le Parti Anglois ici.
      
      
       16e. Sept. 1778
      
      Je viens de recevoir, Messieurs, les respectables vôtres du 9 et 10 de ce mois. J’ai tout de suite été chez le G—— F—— (où j’ai entrée à toute heure du jour, come un Enfant de la Maison). Il est très content de la Lettre. En lisant le passage qui a rapport à votre précédente démarche, cela vaut de l’or, a-t-il dit, et notre ami en pourra tirer grand parti. Je vais en tirer Copie, pour la laisser à notre Ami, après lui avoir montré l’original.
      Outre l’adresse d’Amsterdam, il est arrivé ce matin une Députation du Commerce d’Amsterdam au Prince, pour le même sujet.
      
      
       17e.
      
      Il est arrivé une 2e. adresse de Rotterdam. Elle est d’un seul Marchand, nommé Dubbel de Mutz: mais c’est la plus forte de toutes, et curieuse d’ailleurs pour les particularités qu’elle renferme. Voici celle qu’on m’en a dite. Les patrons des Navires Hollandois conduits en Angleterre, doivent y subir, comme des criminels sur la sellette, des interrogatoires de 30 pages in folio, où on leur demande tout ce qu’ils ont fait chez eux et sur mer depuis leur naissance, les voyages qu’ils ont faits, et en quelles qualités; les marchandises ou cargaisons qu’il y avoit dans les vaisseaux où ils se sont trouvés pendant toute leur vie; et l’on prie LL. hh. pp. de faire entendre fortement au Roi d’Angleterre, qu’il n’a que faire de se mêler des affaires de leurs sujets. Demain on s’occupera sérieusement de la besogne touchant les captures, et les adresses auxquelles elles ont donné lieu. Si la Résolution qu’on doit prendre en conséquence n’est pas assez vigoureuse pour obliger les Anglois à respecter le pavilion Hollandois, Amsterdam aimera mieux qu’on n’en prenne aucune, plutôt qu’une Résolution molle, qui rende les Anglois encore plus insolents.
      Le g—— F—— desirant d’avoir l’Adresse du Commerce d’Amsterdam, je la lui ai procurée; et il l’a fait copier par ses Commis. C’est une piece de 15 pages in folio, forte pour les choses, et modérée dans la forme. Je dois la rendre dans une heure; autrement j’en ferois tirer copie pour moi aussi. Les principes sur lesquels on s’y fonde, sont le Droit de la Nature et des gens, l’équité naturelle, et le Traité entre l’Angleterre et la Hollande du 1/11 Dec. 1674 et 30 Dec. 1675, conclu alors pour la sûreté des Anglois-mêmes, pendant que la Hollande étoit en guerre avec la France; et l’on y demande à LL. hh. pp. de pourvoir promptement et efficacement à la sûreté du Commerce de ce pays, non seulement par les plus sérieuses représentations à la Cour Britannique sur les excès passés, et pour les faire cesser, mais aussi par une protection suffisante de vaisseaux de guerre, &c.
      
      
       18e. Sept. 1778
      
      La résolution prise aujourdhui aux Etats d’Hollande, pour faire de fortes représentations, et protéger le Commerce, est bonne. Voilà, ce que le temps me permet ajourd’hui d’ajouter. J’ai laissé ma Lettre ou­verte jusqu’au dernier moment, pour pouvoir vous dire cette importante nouvelle.
      Je suis avec le plus respectueux dévouement Messieurs Votre très humble & très obéissant serviteur
      
       Dumas
      
      
       Tous, le Prince-même, Sont convenus que la conduite des Anglois est insupportable.
      
     